I bring warm 
greetings from the Government and the people of 
Solomon Islands. Allow me to begin by conveying my 
most heartfelt and sincere congratulations to you, 
Madam, on your election as President of the General 
Assembly at its sixty-first session. Solomon Islands is 
confident that, as a result of your leadership, guidance 
and service to the world, our work to achieve global 
peace, progress and prosperity will bear fruit. My 
delegation assures you of our cooperation and support 
during your term in office. 
 Solomon Islands would also like to take this 
opportunity to applaud and pay tribute to your 
predecessor, His Excellency Mr. Jan Eliasson, Foreign 
Minister of Sweden, who, with truly admirable skill, 
led us in achieving many reform initiatives following 
last year's World Summit, in particular the 
establishment of the Peacebuilding Commission and 
the Human Rights Council, the launch of the Global 
Counter-Terrorism Strategy, the adoption of the 
development resolution, management reform, 
Secretariat mandate review and the Declaration on 
HIV/AIDS. 
 It would be remiss of me not to thank our 
Secretary-General, His Excellency Mr. Kofi Annan, for 
his distinguished service to this premier institution. He 
has been a constant catalyst for change and has 
distinguished himself by combining leadership with 
vision, initiative, patience, respect, persistence and 
faith in this institution. Solomon Islands continues to 
render him and the Secretariat staff our support. We 
wish the Secretary-General well in his future 
endeavours and sincerely thank him for his service. 
 Solomon Islands would also like to join others in 
warmly welcoming the newest Member, the Republic 
of Montenegro, which was admitted into the United 
Nations family in June this year. We wish the new 
nation every success and look forward to working with 
it for the common good of the globe. 
 Democracy remains the bedrock of the Solomon 
Islands political system. My Government came to 
power four months ago, following the country’s 
seventh national election since its attainment of 
political independence 28 years earlier. We were 
fortunate in having the Electoral Assistance Division of 
  
 
06-53323 2 
 
the United Nations Department of Political Affairs 
monitor and coordinate the international observers who 
oversaw this election. Despite the positive verdict of 
the international observers, a minor hiccup occurred 
during the second part of the election and led to three 
days of rioting. Solomon Islands looks at that incident 
as a wake-up call, urging that more be done for the 
development of its growing population. I am pleased to 
say that the incident is now behind us, stability has 
been restored and a Commission of Inquiry has been 
set up to look into the matter. 
 Solomon Islands would like to thank all those 
that participated in the election observer programme 
including the Commonwealth, the Pacific Islands 
Forum, Australia, New Zealand and the United Nations 
Development Programme (UNDP). My Government 
has gone ahead and put in place some integrity 
legislation that will strengthen the development of the 
party system in Solomon Islands and bring about 
needed political stability. 
 Like many young democracies, Solomon Islands 
is being challenged and tested. Governance is 
expensive and needs support in order to be nurtured 
and to flourish. Political ideology should belong to all, 
not only to those that can afford it. 
 The Regional Assistance Mission to Solomon 
Islands, led by Australia and supported by New 
Zealand and all the Pacific Islands Forum countries, 
has just completed its third year. My Government has 
renewed the Regional Assistance Mission’s term for 
another twelve months, given the Mission’s success in 
transforming the country from a fragile to a stable 
State. Solomon Islands is undertaking a comprehensive 
review of the Mission in an effort to strengthen the 
existing partnership, with the objective of broadening 
the scope and role of the Mission so that it can take a 
more development-oriented approach. 
 The theme of this session, “Implementing a 
Global Partnership for Development”, demands a 
renewed commitment to existing partnerships between 
developed and developing countries and presents an 
opportunity to reorder and close the North-South 
divide through a strengthened multilateral system.  
 Just last week, more than one quarter of the most 
vulnerable Members of the United Nations, the least 
developed countries, met here in this Assembly to 
review the Brussels Programme of Action. These 
countries have special needs and require special 
attention. While we welcome the declaration issued by 
the High-level Meeting on the midterm comprehensive 
global review of the implementation of the Brussels 
Programme of Action, it is not the declaration that 
implements the Brussels Programme of Action, rather 
it is our action in honouring our international 
obligations and commitments. 
 Solomon Islands is a country of small 
communities, scattered across nine hundred islands. 
Sustainable development for Solomon Islands can be 
achieved only through a global partnership in which 
development is directed at rural communities. The 
approach must have a sense of urgency and the 
common purpose of enabling the rural population to 
exploit their resources thanks to the transfer of 
appropriate technologies and thus to realize their 
economic aspirations. 
 The shape and future of international relations 
depends on how we manage change. According to 
Charles Darwin, it is not the strongest of the species 
that survives, nor the most intelligent, but rather the 
one most responsive to change.  
 I am pleased to note that this year the United 
Nations is looking at expanding its presence in the 
Pacific region. Such an approach strengthens United 
Nations relations with its Members. In that regard, 
Solomon Islands looks forward to the proposed 
upgrading of the UNDP sub-office in Honiara to the 
country level. 
 Solomon Islands notes that the first part of the 
2005 World Summit Outcome Document features rural 
and agricultural development. My delegation is 
heartened by a proposed joint UNDP/United Nations 
Capital Development Fund project for the 
strengthening of the Solomon Islands provincial 
government system and for investing in provincial 
infrastructure and communications. The project has the 
merit of strengthening all democratic principles and 
bringing the State closer to its people. My Government 
stands ready to assist such a worthwhile project in any 
way it can. Solomon Islands calls on all partners to 
contribute to it and to better the lives of a people 
whose needs have been neglected for so long. 
 Solomon Islands follows developments in the 
Middle East with concern, in particular in Iraq, 
Lebanon and Palestine. It is sad to see parents burying 
sons in a conflict that claims the lives of more children 
than soldiers. Solomon Islands associates itself with 
 
 
3 06-53323 
 
the observation of the Under-Secretary-General for 
Humanitarian Affairs, Jan Egeland, that something is 
truly wrong. Under such difficult circumstances, we 
must find the strength to trust one another and work 
tirelessly to find a permanent, sustainable and lasting 
solution to the crisis. The world looks to this 
Organization for a solution, and we must not fail it. 
That can only be done if we are prepared to take a 
holistic approach in seeking a permanent solution to 
the Middle East question, by embracing all parties in 
the region and working in the spirit of the United 
Nations Charter and through dialogue and consultation. 
 On Security Council reform, in the words of our 
Secretary-General, “no reform of the United Nations 
will be complete without the reform of the Security 
Council” (A/61/1, para. 161). The time is ripe to 
balance ongoing reforms with Security Council reform. 
The Council’s failure to act — for various political 
reasons — to contain certain conflicts calls into 
question its effectiveness, given its responsibility for 
the maintenance of international peace and security. 
The most vulnerable Members of the Organization do 
not have the luxury of waiting, because conflicts and 
potential conflicts may take root. More than 5 billion 
dollars has already been spent on United Nations 
peacekeeping missions — money that would be better 
spent on development. 
 Only by enlarging the Council and arming it with 
improved working methods can we make it truly 
representative and accountable to the wider 
membership of this Organization. Solomon Islands 
would like to see countries such as Japan and Germany 
as permanent members, together with emerging Powers 
such as India and Brazil. 
 On the question of the representation of Taiwan, 
the continuous refusal by this Organization over the 
past 13 years to discuss the representation of the 23 
million people of Taiwan at the United Nations is a 
matter of serious concern. This creates an institutional 
gap in an Organization where we are all supposed to 
stand equal. My delegation wishes to register its 
disappointment at the fact that its right even to discuss 
the issue was denied last week. Solomon Islands feels 
that the purposes and principles of the United Nations 
Charter continue to be violated in this respect. The 
time has come for this institution to act according to 
the rules that guide the behaviour and conduct of 
Members and to have an honest debate on the issue. 
Solomon Islands renews its call on the United Nations 
to recognize the right of the 23 million people of 
Taiwan to be represented at the United Nations. 
Solomon Islands is also concerned about security 
threats on the Taiwan Strait. My delegation calls on all 
Member States to distinguish our collective interests to 
preserve peace from narrow interests that threaten 
peace. Solomon Islands further calls on the United 
Nations, the body responsible for the maintenance of 
international peace and security, to mediate and engage 
with the People’s Republic of China, Taiwan and other 
stakeholders in finding a permanent solution to this 
issue. 
 This year we will be electing a new Secretary-
General. Solomon Islands, a member of the Asian 
Group, would like to see a Secretary-General who has 
an interest in our subregion. For the last 28 years, since 
Solomon Islands joined this noble institution, no 
Secretary-General has ever visited my part of the 
world. We would like to see our future Secretary-
General engage more closely with Member States on 
the other side of the globe. 
 On the subject of terrorism, Solomon Islands 
once again reiterates its condemnation of all forms of 
terrorism, in whatever form and manifestation, 
wherever and whenever it may occur. Recent attacks in 
India and in various parts of the world underscore the 
fact that terrorism remains a threat to all. Solomon 
Islands looks forward to an early conclusion of the 
comprehensive terrorism convention and is pleased that 
talks between the United Nations Counter-Terrorism 
Committee and Member States, including those in the 
Pacific region, have begun. It is our hope that the 
consultations will address the gaps in national 
mechanisms and, where possible, have a regional 
approach to the issues. I am pleased to report that, with 
the assistance of New Zealand, Solomon Islands 
expects to fulfil some of its counter- terrorism 
reporting obligations during the course of 2007. 
 Mr. Chidyausiku (Zimbabwe), Vice-President, 
took the Chair. 
 At last year’s World Summit, 170 of our Heads of 
State and Government agreed to ensure the fuller 
participation of developing countries, in particular the 
least developed countries, in the global system. The 
lack of agreement at the Doha Round continues to hurt 
small island open-market economies, such as that of 
Solomon Islands. We hope that enough political will 
can be garnered to confront existing differences and 
  
 
06-53323 4 
 
ensure that a universal, rules-based, open, 
non-discriminatory and equitable multilateral trading 
system is established. 
 Solomon Islands continues to benefit from North-
South cooperation to sustain its growth. We must also 
continue to work on enhancing South-South 
cooperation. I am pleased to note that developing 
countries, such as Papua New Guinea, have provided 
needed assistance in education and security. My 
Government is paying closer attention to renewable 
sources of energy with the help of India, Taiwan and 
Indonesia. It is our hope that, with the cooperation of 
all our partners, appropriate technologies will be 
transferred, so that communities can have access to 
modern and affordable energy. In this connection, the 
Global Environment Fund and the United Nations 
Environment Programme could look at facilitating such 
initiatives. Solomon Islands would like to thank India, 
Taiwan, Indonesia, China and the United Nations 
Department for Economic and Social Affairs for 
enabling experts from the Pacific Islands to meet and 
work on such programmes. 
 A number of developmental opportunities have 
emerged since the 2005 World Summit meeting. 
Among other things, a HIV/AIDS declaration has been 
adopted. Solomon Islands would like to see the Global 
Fund to Fight Aids, Tuberculosis and Malaria provide a 
complete package for the Pacific region, ranging from 
awareness to treatment. It is cheaper to invest in a 
problem that is small than to treat a full-blown 
pandemic. Solomon Islands would like the Global 
Fund to reconsider the Pacific regional project 
submitted during the sixtieth session. 
 Solomon Islands notes with regret that the recent 
five-year review conference of the 2001 Programme of 
Action to Prevent, Combat and Eradicate the Illicit 
Trade in Small Arms and Light Weapons in All its 
Aspects did not agree on a final document. Solomon 
Islands continues to believe that the root cause of the 
emerging gun culture is development-related. At some 
stage, such conferences should focus more on 
addressing poverty issues within vulnerable countries, 
where gun culture is likely to emerge, in a global effort 
to address the issue once and for all. 
 On the issue of international migration, which 
was taken up at last week’s High-level Meeting, 
Solomon Islands, together with its regional neighbours, 
continues to seek opportunities to manage short-term 
labour migration within its subregion and globally. 
While nothing concrete has emerged, the regional 
discussion has allowed us to better understand the 
receiving States’ position and, hopefully, will allow us 
to work towards striking an agreed balance. Solomon 
Islands feels that the pull factor from the South to the 
North is natural and serves as a win-win factor for the 
South that provides needed labour for the North’s 
growing economies, while at the same time benefiting 
the South financially. 
 The United Nations offers opportunities for 
Member States to become responsible global citizens. 
Solomon Islands would like to see mission recruitment 
procedures at country level. We are also seriously 
looking at participating in selected United Nations 
civilian police missions. 
 Finally, a reformed and strengthened United 
Nations represents our best hope for a better future. 
Solomon Islands reiterates its commitment to work 
within the framework of international cooperation to 
address today’s economic, social, cultural and 
humanitarian challenges. 